DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 – 11, and 16 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al (US 2021/0274175, hereafter Lim).

As per claim 1, a method of video decoding for a decoder, the method comprising:
decoding prediction information of a block of a coded region in a video from a coded video bitstream, the prediction information including high level signaling information (¶ 353 and 354; ¶ 353: Information indicating whether the mapping/inverse mapping of the luma component and chroma component is available may be signaled through a set of sequence parameters; ¶ 412);
determining a maximum number of motion vector prediction candidates in a motion vector prediction candidate list for an intra block copy (IBC) mode based on the high level signaling information (¶ 354; The IBC mode may include a skip mode, a merge mode, an AMVP mode, and the like.; ¶ 527; In this case, the encoder or the decoder may limit the size of the candidate list to a maximum of U. Here, the U may be 0 or any positive integer. The U may be determined on the basis of at least one of the coding parameters of the current block and the coding parameters of the candidate);
determining whether a prediction mode of the block is the IBC mode based on the maximum number of motion vector prediction candidates in the motion vector prediction candidate list and the constraint information including a combination of (i) a When the slice type is an I slice), (ii) a chroma channel type of the block (¶ 304;  the tree type of the chroma component can be identified from the expression “DUAL_TREE_CHROMA”), and (iii) a width of the block and a height of the block (¶ 304; When the slice type is an I slice and the qtbtt_dual_tree_intra_flag has a second value (for example, 1), the block partition structure of the luma component and the block partition structure of the chroma components derived from the 64×64 coding unit may be different from each other); and decoding the block based on whether the prediction mode of the block is determined as the IBC mode.
Regarding claims 2, 11, 20, Lim teaches the coded region comprises at least one of a video sequence, a group of pictures (GOP), a picture, a slice, or a tile (¶ 304).
Regarding claims 7, 16, Lim teaches the IBC mode comprises one or more of a  merge mode and an advanced motion vector prediction (AMVP) mode (¶ 354; The IBC mode may include a skip mode, a merge mode, an AMVP mode, and the like.).
Regarding claims 8, 17, Lim teaches the merge mode of the IBC mode and the AMVP mode of the IBC mode share the motion vector prediction candidate list (¶ 354; The IBC mode may include a skip mode, a merge mode, an AMVP mode, and the like.).
Regarding claim 9, 18, Lim teaches the motion vector prediction candidate list for the merge mode of the IBC mode is different from a motion vector prediction candidate list for the AMVP mode of the IBC mode (¶ 354; In the case of a skip mode or a merge mode, a merge candidate list is constructed, and the merge index is signaled so that one merge candidate may be specified. … In the case of an AMVP mode, the difference block vector may be signaled. In addition, the prediction block vector may be derived from the left neighboring block and the upper neighboring block of the current block.) .


Allowable Subject Matter
Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487